 

Code Green Apparel Corp. 10-Q [cgac-10q_093016.htm]

 

Exhibit 10.6

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) dated this 7/23/16 day of July, 2016

 

BETWEEN:

 

Marc Kazarian of 339 Monarch Bay Dr. Dana Point Ca 92692
(the “Lender”)

 

OF THE FIRST PART

 

AND

 

Code Green Apparel Corp of 31642 S PCH Laguna Beach Ca, 92651
(the “Borrower”)

 

OF THE SECOND PART

 

IN CONSIDERATION OF the Lender loaning certain monies (the “Loan”) to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:

 

Loan Amount & Interest 

1.The Lender promises to loan $75,000.00 USD to the Borrower and the Borrower
promises to repay this principal amount to the Lender, with interest payable on
the unpaid principal at the rate of 12.00 percent per annum, calculated yearly
not in advance.   

Payment

2.This Loan will be repaid in full on December 31st, 2016.

  



Page 1 of 3

 



 

Loan Agreement Page 2 of 3

 

Default    

3.Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.     Additional Clause





   4.In addition to the interest fee and $7500.00 processing fee is to be added
to the loan.     Governing Law



   5.This Agreement will be construed in accordance with and governed by the
laws of the State of California.     Costs   



6.All costs, expenses and expenditures including, without limitation, the
complete legal costs incurred by enforcing this Agreement as a result of any
default by the Borrower, will be added to the principal then outstanding and
will immediately be paid by the Borrower.     Binding Effect

7.This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Borrower and Lender. The Borrower waives presentment for payment, notice of
non-payment, protest, and notice of protest.   

Amendments    

8.This Agreement may only be amended or modified by a written instrument
executed by both the Borrower and the Lender.   

Severability    

9.The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any term, covenant, condition or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, it is the parties’ intent that such provision be
reduced in scope by the court only to the extent deemed necessary by that court
to render the provision reasonable and enforceable and the remainder of the
provisions of this Agreement will in no way be affected, impaired or invalidated
as a result.

 

 

 

 

Loan Agreement Page 3 of 3

 



 General Provisions    10.Headings are inserted for the convenience of the
parties only and are not to be considered when interpreting this Agreement.
Words in the singular mean and include the plural and vice versa. Words in the
masculine mean and include the feminine and vice versa.     Entire Agreement   



11.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 23rd day of July, 2016. 





            [ex10-6001a.jpg]    SIGNED, SEALED, AND DELIVERED   this 23rd day of
July, 2016. -s- Marc Kazarian [ex10-6001.jpg]   Marc Kazarian            
[ex10-6002a.jpg]    SIGNED, SEALED, AND DELIVERED Code Green Apparel Corp this
23rd day of July, 2016. Per: -s- Signature [ex10-6002.jpg] (SEAL)    





*** In the event that loan is not paid off in full by 12/31/16 a monthly late
fee of $5,000 will be accessed in addition to interest at 12% for each monthly
part due.

 

 -s- Marc Kazarian [ex10-6001.jpg]   -s- Signature [ex10-6003.jpg] MARC E.
KAZARIAN   Code Green apparel Corp

 

  George J. Powell III

 

Copyright 2002-2016, LegalContract.com

 



 

 